Title: From Benjamin Franklin to the Marquis de Condorcet, 20 March 1774
From: Franklin, Benjamin
To: Condorcet, Marie-Jean-Antoine-Nicolas Caritat, marquis de


Sir,
London, March 20. 1774.
I am ashamed that my late continued Embarras in public Affairs, should have so long prevented my answering the Letter you honoured me with, of the 2d Decr. last.
I transmitted your Queries to our Society at Philadelphia, where they will be well considered, and full Answers will be sent you. On my Return thither which I am now preparing for, I shall take care if not done, to urge the doing it as soon as possible. In the mean time I can inform you as to Qu. 1. That tho’ there is in Pensilvania abundance of Lime-Stone and Marble, no Flint has yet been found there by the English; yet it is supposed that Flint is to be met with in some Part of the Country, since Heads of Arrows made of it by the ancient Inhabitants, are sometimes found in Ploughing the Fields. That small Sea Shells are found intermix’d with the Substance of Rock Stone in some of our highest Mountains, and such I think as are not now to be met with recent on our Coasts. Several Skeletons suppos’d by their Tusks, &c. to be of Elephants, have been found near the Ohio, an Account of which may be found in the English Philos. Transactions.
As to Qu. 2. Observations have been made in America of the Variation of the Needle, and as well as I can remember, it is found to differ a Degree in about 20 Years.
As to Qu. 3. The Height of the Barometer, by many Years Observation, is said to vary, between 28, 59 and 30, 78. The Conjectures from those Changes are still uncertain.
As to Qu. 4. The Negroes who are free live among the White People, but are generally improvident and poor. I think they are not deficient in natural Understanding, but they have not the Advantage of Education. They make good Musicians. 

As to Qu. 5. I do not know that any Marks of Volcanos any Lava or Pomice Stone have been met with in North America. Pit Coal is found in many Places, and very good; but little used, there being plenty of Wood.
These Answers are very short. I hope to procure you such as shall be more full and satisfactory. With great Respect, I have the Honour to be Sir, Your most obedient and most humble Servant
B F.
M. Le Marquis de Condorcet
